  Case 3:19-cv-00025-DMS-BLM Document 37 Filed 03/16/20 PageID.589 Page 1 of 1


                                   United States District Court
                                     SOUTHERN DISTRICT OF CALIFORNIA

                               NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Dana M. Sabraw
 FROM: S. Dunbar, Deputy Clerk                       RECEIVED DATE: March 11, 2020
                                                     DOC FILED BY: Amici Michael Buesgens aka
                                                     Nevada Smith, Qui Tam Whistleblower, Realtor
 CASE NO. 19-cv-00025-DMS-BLM                        and Former IR Employee
 CASE TITLE: Sugimoto v. Inter-Con Security Systems, Inc. et al
 DOCUMENT ENTITLED: Amici Michael Buesgens aka Nevada Smith Request Leave to File
 Evidence that Supports Plaintiff Gene Sugimoto Discrimination Complaint

        Upon the submission of the attached document(s), the following discrepancies are noted:


  LR 5(1)(h) – Filer is not a party to the case

  LR 5.1(j) – Improper title



                                                           Date Forwarded:      March 12, 2020

                    ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☐ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☒
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: March 16, 2020                      CHAMBERS OF: The Honorable Dana M. Sabraw

cc: All Parties                               By:   MD
